Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment submitted 09/19/2022 has been entered. Claims 1-11 and 13-19 remain pending. Claims 12 and 20 have been cancelled.  

The amendments to the claims have overcome each and every rejection made under 35 USC 112 in Non-Final Rejection mailed 06/28/2022. 
Response to Arguments
Applicant's arguments filed 09/19/2022 have been fully considered but they are not persuasive however the amendments to the claims have changed the scope of the claims necessitating new or modified grounds of rejection. Please see new or modified grounds of rejection below. 
Claim Objections
Claims 1 objected to because of the following informalities:  the claim recites “the exterior surface of the fan” which should be “the exterior surface of the fan container”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 & 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 718333 to Takemoto as evidenced by US 6244818 to Chang in view of US 7811055 to Stommel.
	(a) Regarding claim 1: 
(i) Takemoto discloses a system comprising: 
a fan container (case 2) having an exterior surface (outer wall of case 2); 
a cooling fan (cooling fan motor 10, impeller 17) positioned within the fan container (Fig 1); 
a housing (sub panel 4, cylindrical portion 6/61, panel 9, Figs 2/4/6/10-12) being coupled directly to the exterior surface of the fan container (shown as coupled to outer wall, Figs 2/6), the housing having a hollow interior (space within cylindrical portion 4/6/61) defined by a cylindrical inner surface (inner surface of cylindrical portion 4/6/61, Figs 2/4/6/10; cylindrical inner surfaces of panel 9, Figs 11-12),
the cylindrical inner surface defining a cylindrical shape for the hollow interior (structure surrounding impeller 17 disclosed as cylindrical, cylindrical portion 4/6/61; cylindrical surfaces of panel 9, Figs 11-12),
the housing extending longitudinally between a first housing end and a second housing end (upstream and downstream ends housing relative to flow direction F1), the housing being configured to receive an air flow from the cooling fan (Col 4 Lns 46—48), the air flow entering at the first housing end and exiting at the second housing end (Figs 2/6/10); and 
a plurality of wings (first and second ribs groups 51/52, Fig 4; rib group 93, Figs 11-12) positioned within the hollow interior of the housing (Figs 4/11-12), and
each wing of the plurality of wings extending radially from a center of symmetry of the cylindrical inner surface (at least some ribs of rib groups 51/52 extend from center of symmetry, Fig 4; “rotation symmetric shape with respect to the center of the opening portion 9a”, Col 8 Lns 1-4, Figs 11-12) to the cylindrical inner surface (Figs 11-12). 
(ii) Takemoto does not explicitly disclose the cooling fan as comprising a plurality of cooling fans nor the cylindrical inner surface as defining a full cylindrical shape, however these features are well known in the art as evidenced by Chang (fan guards 70/80 for multiple fan of rotor devices 71, the fan guards and fans located within a cylindrical inner surface which defines a full cylindrical shape; Figs 7-8).
(iii) Takemoto discloses all of the limitations of the claim except for the limitations described in the above paragraph and those described below as taught by Stommel. After thorough review of the Applicants disclosure it appears that Applicant has not established any criticality, synergy, or unexpected result relating to the limitations described in the above paragraph. Further, it is known in the art from Chang that such a configuration is equally functional. 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling fan disclosed by Takemoto to be a plurality of cooling fans and for the cylindrical inner surface to define a full cylindrical shape as obvious matters of design choice arriving at a configuration well known in the art as evidenced by Chang. In further support of the legal conclusion of obviousness it is noted that a mere a change in shape that does not change the function of a device or a duplication of parts is an obvious matter of design choice (see MPEP 2144.04)
(v) Takemoto does not explicitly disclose:
each wing of the plurality of wings having a radial curvature between the first housing end and the second housing end, 
the radial curvature forming a concave shape that extends longitudinally between the first housing end, where the air flow enters, and the second housing end, where the air flow exits, 
the concave shape of each wing being closer to the first housing end at the center of symmetry and closer to the second housing end at a point of contact with the cylindrical inner surface.
(vi) Stommel is also in the field of fans (see title) and teaches: 
a fan housing (2, Fig 3) comprising a plurality of wings (struts 9, Fig 3), 
each wing of the plurality of wings a radial curvature between first and second housing ends (upstream and downstream ends of housing 2 relative to airflow direction L, Fig 3), 
the radial curvature forming a concave shape (rear edge 9b having a concave shape, Fig 3) that extends longitudinally between the first housing end, where the air flow enters, and the second housing end, where the air flow exits (Fig 3), 
the concave shape of each wing being closer to the first housing end at the center of symmetry and closer to the second housing end at a point of contact with the cylindrical inner surface (Fig 3).
(vi) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of wings as disclosed by Takemoto to have the radial curvature as taught by Stommel for the purpose of improving axial rigidity without increasing the weight, number and/or cross section of the plurality of wings (Col 1 Lns 58-62); reducing harmful interferences (Col 2 Lns 27-32); as well as reducing noise and increasing efficiency (Col 4 Lns 46-53). 
(vii) The preamble of the claim recites that the system is a “server system” which merely states the intended use of the claimed invention and does not result in a structural difference between the claimed invention and the prior art which therefore does not limit the claim. See MPEP 2111.02(II). 
(b) Regarding claim 2: 
(i) Takemoto further discloses wherein each wing of the plurality of wings is spaced at an equal distance from a neighboring wing of the plurality of wings (reasonably disclosed in Figs 4/11-12).
(c) Regarding claims 3-4: 
(i) Takemoto further discloses: 
a plurality of proximal air foil struts (ribs 92a and 92b, Figs 11-12), each strut of the plurality of proximal air foil struts connecting two adjacent wings of the plurality of wings (Figs 11-12), 
the plurality of proximal air foil struts forming a polygon having a center positioned along the center of symmetry of the cylindrical inner surface (reasonably disclosed in Figs 11-12); and 
wherein the polygon is a circle (ribs 92 reasonably disclosed in Figs 11-12 as being circular).


(d) Regarding claim 5: 
(i) The proposed combination further teaches: 
another plurality of wings (Takemoto: ribs 94, Figs 11-12), 
each wing of the another plurality of wings extending radially from a corresponding one of the plurality of proximal air foil struts to the cylindrical inner surface (Takemoto: Figs 11-12), 
each wing of the another plurality of wings being radially curved between the first housing end and the second housing end (see teachings of Stommel in rejection of claim 1 above).
(e) Regarding claim 6: 
(i) The proposed combination further teaches wherein a first curvature of the plurality of wings is the same as a second curvature of the another plurality of wings (see teachings of Stommel in rejection of claim 1 above; Stommel teaches that curvature based on relative air flow velocity which varies in radial direction, Col 2 Lns 24-32; the another plurality of wings would be subjected to the same air flow velocity as the plurality of wings at a given radial location; also, the another plurality of wings reasonably disclosed in Fig 12 as having the same curvature in direction R as the plurality of wings).
(f) Regarding claims 7-8: 
(ii) Takemoto further discloses wherein each wing of the another plurality of wings is spaced at an equal distance from a neighboring wing of the another plurality of wings (reasonably disclosed in Figs 11-12); and wherein a first distance between each wing of the plurality of wings is the same as a second distance between each wing of the another plurality of wings (reasonably disclosed in Figs 11-12).
(g) Regarding claim 9: 
(i) Takemoto further discloses wherein each wing of the another plurality of wings extends from a midpoint (reasonably disclosed in Figs 11-12 as extending from point of rib 92b circumferentially halfway between adjacent ribs 93; ribs also reasonably disclosed in Figs 11-12 as being of a same axial height as rib 92b, i.e. extends from an axial midpoint of rib 92b) of a corresponding one of the plurality of proximal air foil struts (Figs 11-12).
(h) Regarding claim 10: 
(i) Takemoto further discloses a plurality of distal air foil struts (ribs 92c and 92d, Figs 11-12), each strut of the plurality of distal air foil struts connecting two adjacent wings of the plurality of wings (Figs 11-12), the plurality of distal air foil struts forming another polygon having another center positioned along the center of symmetry of the cylindrical inner surface (ribs 92c and 92d reasonably disclosed in Figs 11-12 as being circular).
(i) Regarding claim 11: 
(i) Takemoto further discloses wherein the housing includes a back plate (portion of sub panel 4 or panel 9 radially outer of opening portion 2a/9a, Figs 2/4/6/11-12) mateable to outer edges of a first end of the fan container (Figs 1-2/6), the back plate forming a plane perpendicular to the center of symmetry of the cylindrical inner surface (Figs 2/6).
(j) Regarding claim 13: 
(i) Takemoto discloses a system comprising: 
a fan container (case 2) having an exterior surface (outer wall of case 2); 
a cooling fan (fan motor 10, impeller 17; Fig 7) housed within the fan container having a plurality of rotatable blades (blades of impeller 17), 
the plurality of rotatable blades forming a center of rotation (rotation axis 16) and capable of causing an air flow (“airflow in the direction of arrow F1”, Col 4 Lns 46-48); and 
a fan guard (sub panel 4, cylindrical portion 6/61, panel 9, Figs 2/4/6/10-12) coupled directly to the exterior surface of the fan container (shown as connected to outer all of case 2, Figs 2/6), the fan guard being downstream from the cooling fan (Figs 2/6/10), 
the fan guard including: 
a housing having a hollow interior (space within cylindrical portion 4/6/61) defined by a cylindrical inner surface (inner surface of cylindrical portion 4/6/61, Figs 2/4/6/10; cylindrical inner surfaces of panel 9, Figs 11-12), 
the housing extending longitudinally between a first housing end and a second housing end (upstream and downstream ends housing relative to flow direction F1); and 
a plurality of wings (first and second ribs groups 51/52, Fig 4; rib group 93, Figs 11-12) positioned within the hollow interior of the housing (Figs 2/4/6/10-12). 
(ii) Takemoto does not explicitly disclose the cooling fan as comprising a plurality of cooling fans nor the cylindrical inner surface as defining a full cylindrical shape, however these features are well known in the art as evidenced by Chang (fan guards 70/80 for multiple fan of rotor devices 71, the fan guards and fans located within a cylindrical inner surface which defines a full cylindrical shape; Figs 7-8).
(iii) Takemoto discloses all of the limitations of the claim except for the limitations described in the above paragraph and those described below as taught by Stommel. After thorough review of the Applicants disclosure it appears that Applicant has not established any criticality, synergy, or unexpected result relating to the limitations described in the above paragraph. Further, it is known in the art from Chang that such a configuration is equally functional. 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling fan disclosed by Takemoto to be a plurality of cooling fans and for the cylindrical inner surface to define a full cylindrical shape as obvious matters of design choice arriving at a configuration well known in the art as evidenced by Chang. In further support of the legal conclusion of obviousness it is noted that a mere a change in shape that does not change the function of a device or a duplication of parts is an obvious matter of design choice (see MPEP 2144.04)
(v) Takemoto does not explicitly disclose:
each wing of the plurality of wings being radially curved between the first housing end and the second housing end, 
each wing being radially curved into a concave shape that extends longitudinally between the first housing end, where the air flow enters, and the second housing end, where the air flow exits, 
the concave shape of each wing being closer to the first housing end at the center of symmetry and closer to the second housing end at a point of contact with the cylindrical inner surface.
(v) Stommel is also in the field of fans (see title) and teaches: 
a fan housing (2, Fig 3) comprising a plurality of wings (struts 9, Fig 3), 
each wing of the plurality of wings being radially curved between the first housing end and the second housing end (upstream and downstream ends of housing 2 relative to airflow direction L, Fig 3), 
each wing being radially curved into a concave shape (rear edge 9b having a concave shape, Fig 3) that extends longitudinally between the first housing end, where the air flow enters, and the second housing end, where the air flow exits (Fig 3), 
the concave shape of each wing being closer to the first housing end at the center of symmetry and closer to the second housing end at a point of contact with the cylindrical inner surface (Fig 3).
(vi) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of wings as disclosed by Takemoto to have the radial curvature as taught by Stommel for the purpose of improving axial rigidity without increasing the weight, number and/or cross section of the plurality of wings (Col 1 Lns 58-62); reducing harmful interferences (Col 2 Lns 27-32); as well as reducing noise and increasing efficiency (Col 4 Lns 46-53). 
(vii) The preamble of the claim recites that the system is a “server system” which merely states the intended use of the claimed invention and does not result in a structural difference between the claimed invention and the prior art which therefore does not limit the claim. See MPEP 2111.02(II). 
(k) Regarding claim 14: 
(i) Takemoto further discloses wherein each wing of the plurality of wings extends radially from a center of symmetry of the cylindrical inner surface (at least some ribs of rib groups 51/52 extend from center of symmetry, Fig 4; “rotation symmetric shape with respect to the center of the opening portion 9a”, Col 8 Lns 1-4, Figs 11-12) to the cylindrical inner surface (Figs 11-12).
(l) Regarding claim 15: 
(ii) Takemoto further discloses wherein the fan guard further includes: 
a plurality of proximal air foil struts (ribs 92a and 92b, Figs 11-12), each strut of the plurality of proximal air foil struts connecting two adjacent wings of the plurality of wings (Figs 11-12), 
the plurality of proximal air foil struts forming a polygon having a center positioned along the center of symmetry of the cylindrical inner surface (ribs 92a and 92b reasonably disclosed in Fig 12 as being circular).
(m) Regarding claim 16: 
(i) The proposed combination further teaches wherein the fan guard further includes:
another plurality of wings (Takemoto: ribs 94, Figs 11-12), 
each wing of the another plurality of wings extending radially from a corresponding one of the plurality of proximal air foil struts to the cylindrical inner surface (Takemoto: Figs 11-12), 
each wing of the another plurality of wings being radially curved between the first housing end and the second housing end (see teachings of Stommel in rejection of claim 1 above).
(n) Regarding claim 17: 
(i) Takemoto further discloses wherein a first curvature of the plurality of wings is the same as a second curvature of the another plurality of wings (see teachings of Stommel in rejection of claim 1 above; Stommel teaches that curvature based on relative air flow velocity which varies in radial direction, Col 2 Lns 24-32; the another plurality of wings would be subjected to the same air flow velocity as the plurality of wings at a given radial location; also, the another plurality of wings reasonably disclosed in Fig 12 as having the same curvature in direction R as the plurality of wings).
(o) Regarding claim 18: 
(i) Takemoto further discloses wherein each wing of the another plurality of wings is spaced at an equal distance from a neighboring wing of the another plurality of wings (reasonably disclosed in Figs 11-12); and wherein a first distance between each wing of the plurality of wings is the same as a second distance between each wing of the another plurality of wings (reasonably disclosed in Figs 11-12).
(p) Regarding claim 19: 
(i) Takemoto further discloses wherein the fan guard further includes a plurality of distal air foil struts (ribs 92c and 92d, Figs 11-12), each strut of the plurality of distal air foil struts connecting two adjacent wings of the plurality of wings (Figs 11-12), the plurality of distal air foil struts forming another polygon having another center positioned along the center of symmetry of the cylindrical inner surface (ribs 92c and 92d reasonably disclosed in Figs 11-12 as being circular).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383. The examiner can normally be reached T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        

/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745